Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the 06/16/2022 claims, the following has occurred.
Claims 1, 7 and 9 have been amended. Claims 2, 4, 6,8, and 18 have been cancelled. Claims 3, 5, 10, and 19-20 were previously cancelled. Claims 1, 7, 9, and 11-17 are pending.
Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks section, filed 6/16/2022, with respect to claims 1, 7, 9, and 11-17 have been fully considered and are persuasive. In light of the current amended and cancelled claims, the previous rejection of claims 1-2, 4, 6, 11, and 18 under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Acosta teaches many of the features of the claim, as shown in the previous rejection under 35 U.S.C. 103, which can be referenced as the Final Rejection filed on 03/16/2022.
However, Acosta does not disclose system of claim 1, whereby the gas valve is cycled between a plurality of valve positions by providing an output from the processor to the valve actuator determined by a configurable duty cycle, wherein the configurable duty cycle includes a configurable cycle period, a configurable ON time during the cycle period, and a plurality of configurable burner power levels.
With regards to the features of claim 1 not taught by Acosta, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Acosta in view of such that all the limitations of claim 1 are rendered obvious. 
Claims 7, 9, and 11 are allowable by virtue of their dependency from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, Acosta teaches (Figure 1) a system that controls gas supply to a burner (2) of an appliance comprising: a processor (control device 9) and concomitant memory (Claim 1: the controller in Acosta includes a means for “program assisted automated cooking”, thus it is clear that the control device (9) has a concomitant memory), the processor (control device 9) having a plurality of inputs and outputs for electrical communication (signal line: 17-20, 23) with a plurality of components (paragraph 0021-0022) of the appliance. Acosta teaches a gas valve (6) in fluid communication (4) with the burner (2) having an actuator (paragraph 0012: “control device actuating an actuator for setting the adjustment valve”) that accepts an output (20) from the processor (9) to control the supply of gas to the burner (2). Acosta teaches (paragraph 0003) a control knob (7) assigned to the burner (2) having an output representative of a heat level of burners operatively coupled to an input (20) of the processor (9). Acosta teaches the gas valve being cycled on and off (Figure 2) by providing an output (23) from the processor (9) to a valve actuator (5) determined by a configurable duty cycle (Figure 2, paragraphs 0010-0012), wherein the configurable duty cycle includes a configurable cycle period (cycle duration T), a configurable ON time (switch-on time Δt1) during the cycle period, and a configurable burner power level (paragraph 0012: heat output of the gas burner).
Acosta does not disclose system above whereby the gas valve is cycled between a plurality of valve positions by providing an output from the processor to the valve actuator determined by a configurable duty cycle, wherein the configurable duty cycle includes a configurable cycle period, a configurable ON time during the cycle period, and a plurality of configurable burner power levels.
It is noted that this allowance addresses page 16 of the Applicant Arguments/Remarks filed on 1/19/2022, where the applicant argued that the cited references fail to disclose or suggest cycling between multiple output levels of a burner based upon a configurable duty cycle, and upon further examination, the examiner has withdrawn the previous rejection of claim 12.
With regards to the features of claim 12 not taught by Acosta, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Acosta in view of such that all the limitations of claim 12 are rendered obvious.
Claims 13-17 are allowable by virtue of their dependency from independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762